GRIFFIN, J.
Appellant, Kimberly Page [“Appellant”], seeks review of the trial court’s summary denial of Appellant’s rule 3.850 motion for postconviction relief. We agree that summary affirmance of claims three and four was proper; however, we conclude that Appellant is entitled to an evidentiary hearing on claims one and two. To be sure, as the trial court said, Appellant was aware that if her attorneys were unable to establish a legal ground for downward departure, her prison sentence would be thirty-seven years instead of the four-to-ten-year plea offer from the State. She was, however, entitled to be competently advised about the prospects of proving the downward departure ground, and she was entitled to competent representation in the sentencing hearing. There is enough in the record to warrant an evidentiary hearing to determine the facts.
AFFIRMED in part; REVERSED in part; and REMANDED.
PALMER, J., concurs.
MONACO, J., dissents, with opinion.